Title: To John Adams from Benjamin Rush, 31 October 1777
From: Rush, Benjamin
To: Adams, John


     
      Dear Sir
      Bethlehem Octobr. 31. 1777
     
     The disorders of our Army do not proceed from any natural faults in our men. On the contrary I believe the people of America (especially the Natives) are the most tractable Creatures in the world. I Can say with great certainty that I have never yet been disobeyed in a single instance by a Virginian or a New England man in any connection with them in the hospital. I speak therefore from Observation as well as reason when I say that our country Affords the finest materials for making good Soldiers of any upon the face of the globe. The same may be said of our Officers. They are greatly Superior in education and principle to the Officers in the British Army most of whom are whipped from Schools, or rusticated from colleges. The fashion of blaming our Soldiers and officers for all the disorders of our army was introduced in order to Shelter the ignorance the cowardice—the idleness and the drunkenness of our major generals. The Spirit of our men is good. They possess a firmness of mind peculiar to themselves, or they must have sunk long ago under the numberless retreats—defeats, and camp distresses to which they have been exposed. Half the number of either of them would have broken up Howe’s army long ago, and reduced him to a single life guard. The courage of our men is great, insomuch that there is scarcely a single instance of their giving way where they have not first been deserted by their General Officer.
     There is but one way of producing such a change in your Army as will rectify all the disorders which prevail in it. It is by electing your General Officers Annually. In no Other way will you ever purge the army. There are a hundred things true which cannot be proved. A General may play the coward both in the cabinet and the field or he may raise the price of Whisky by getting drunk every day of his life, and yet it may be impossible to prove either of these things against him in a Court of Enquiry. The Romans never trusted the command of their Armies to any man but to the “Felicissimus Dux.” An unsuccessful practitioner of physic is always ignorant or negligent of his business. In like manner I believe the always unfortunate general is always a culpable One. You have Brigadiers in your Army who would do honor to the rank of major general in any Service in Europe. Conway and Woodford are at the head of them. You have likewise Colonels and Other field Officers who would shine at the head of Brigades. Stone—Hendricks—and Brown have not their superiors for activity—industry and military capacity in the army. I have the pleasure of informing you that the first of them Col Stone is in a fair way of recovering from the wound he received at the battle of Germentown.
     But if a change in your general Officers cannot be made—If the blood, and treasure of America must be spent to no purpose—If the war must be protracted thr’o their means for two or three generations and If the morals and principles of our young men must be ruined thr’o their example, Pray acquit yourself in the eyes of your country and of posterity by recording the two following resolutions upon your Journals.
     1 Resolved that If any major or Brigadier General shall drink more than One quart of Whisky, or get drunk more than Once in 24 hours he shall be publickly reprimanded at the head of his division or brigade.
     2 Resolved that in all battles and Skirmishes the major and Brigadier generals shall not be more than 500 yards in the rear of their respective divisions or brigades upon pain of being tryed and punished at the discretion of a court martial.
     From military subjects I proceed to medical and here was I disposed to complain I could fill a volume. We shall never do well ’till you adopt the System made use off in the British hospitals. The industry and humanity of the physicians and Surgeons are lost from the want of it. While I am writing these few lines there are several brave fellows expiring within 50 yards of me from being confined in a hospital whose Air has been rendered putrid by the sick and wounded being crouded together. The business of the Physicians, and of the Directors or Purveyors ought to be wholly independant of each Other, and in no case should the latter dictate to the former—we see—we feel the distresses of the sick—and therefore are better capable of directing everything necessary for their convenience than men who never go into a hospital, but who govern them by proxy as Genl. Schuyler commanded Ticonderoga at Albany. The following resolutions would remedy many Abuses, and prove the means of saving the lives of hundreds before the campaign is over.
     1 Resolved that the Director and ass: Directors furnish the Physicians and Surgeons Generals and Senior Surgeons with such medicines—stores and accommodations as they shall re­quire. The requisition to be made in writing, and to be used afterwards as a Voucher for the expenditures of the D general.
     2 That all the Accounts of the D general for medicines—wine—Stores—&c. be certified by the Physician or Surgeons General before they are passed.
     This resolution is of the utmost importance, and I have good reason to say will save thousands to the continent.
     3 That all returns of sick—wounded—and of Officers of the hospital be delivered to the Medical Committee by the Physician or Surgeon General. The reason of this is plain. They can have no interest in making out false returns, and the returns from them will always be a check upon the expenditures of the Director General.
     Adieu—my dear friend. Best compliments to Br. Geary—Mr. Sam Adams—Mr. Lovell—and all such of our old friends as prefer poverty with republican liberty to wealth with monarchical infamy and Slavery.
     Should you think it worth while to read any parts of this letter to any of them it will perhaps give some weight to them if you conceal the name of your friend and humble Servt:
     
      B: Rush
     
    